 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     MARK E. WOOLF
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   Facsimile: 702-388-6787
     Email: mark.woolf@usdoj.gov
 7
     Attorneys for the United States
 8

 9
                                UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
     Mid-Century Insurance Company,                      )
12                                                       )
                              Plaintiff,                 ) Case No. 2:18-cv-00087-RFB-CWH
13                                                       )
              v.                                         ) Joint Motion for Extension of Time
14                                                       )
     United States of America, et al.,                   )
15                                                       )
                              Defendants.                )
16                                                       )

17          Pursuant to the Court’s Minute Order, ECF No. 23, Plaintiff Mid-Century

18   Insurance Company and the United States of America, by and through their respective

19   counsel, hereby file this notice and joint motion to extend time to finalize settlement.

20          The parties have conferred on multiple occasions since the Court’s Minute Order,

21   ECF No. 23, entered on February 5, 2019, and are currently exchanging information

22   necessary to process final payment. It is believed that final payment will occur within

23   fourteen days receipt of the information necessary for processing. Accordingly, the parties’

24   seek an additional thirty days from today, or until Wednesday, April 3, 2019, to submit

25   dismissal paperwork. The parties do not seek this additional time for purposes of delay, but

26   to finalize settlement prior to submitting a stipulation for dismissal.

27          Based on the foregoing, and good cause appearing, the parties request an additional

28


                                                   1
                           Friday, April 12, 2019.
 1   thirty days, or until Wednesday, April 3, 2019, to submit dismissal paperwork.

 2         Respectfully submitted this 4th day of March 2019.

 3   Law Office of Lisa A. Taylor                    NICHOLAS A. TRUTANIC
                                                     United States Attorney
 4
     /s/ Lisa A. Taylor                              /s/ Mark E. Woolf
 5   LISA A. TAYLOR.                                 MARK E. WOOLF
     5664 N. Rainbow Blvd.                           Assistant United States Attorneys
 6   Las Vegas Nevada 89130
     Attorney for Plaintiff                          Attorneys for the United States
 7

 8

 9
10
                                                     IT IS SO ORDERED.
11

12

13                                                   ________________________________
                                                     Richard F. Boulware
14                                                   United States District Judge
15                                                          April 9, 2019.
                                                     Dated:__________________________
16

17

18
19

20

21

22

23

24

25

26

27

28


                                                2
